The writ of error brings here for review judgment of conviction of the offense of the larceny of a bull.
The plaintiff in error challenges the sufficiency of the evidence to sustain the verdict.
The evidence was ample to establish every element of the offense charged and no reversible error is found in the record.
Therefore, the judgment should be, and is, affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21A of the Rules of this Court. *Page 142